Citation Nr: 1111532	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied the above claim.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by subclinical symptoms.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9440, 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for PTSD was granted in a September 2000 rating decision and a 30 percent disability rating was assigned, effective March 23, 1999.  The Veteran filed the current claim for increased rating in January 2007.  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, which include PTSD, are rated under the criteria set forth in Diagnostic Code 9440.  Under this criteria, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence of record shows that during the appellate period, the Veteran has been diagnosed as having PTSD by history only.  During VA treatment in December 2006, the Veteran reportedly had a positive relationship with his father and a mixed but improving relationship with his sister.  Mental status examination revealed symptoms of irritable and anxious affect and mood; thoughts of death, helplessness, and hopelessness at times; and poor judgment, with recent suicidal threats in an attempt to obtain dental services.  The diagnosis was PTSD by history and depression, not otherwise specified.  He was assigned a GAF score of 50.  

In April 2007, the Veteran was afforded a VA examination in connection with his claim.  At that time, he reported having nightmares about once a month, being vigilant, and territorial.  He did have acquaintances in the area who he had gone hunting with and enjoyed skiing, gold prospecting, hunting, and watching television.  He recently retired from his job and reported that he did not lose time on the job for psychiatric problems nor was his retirement triggered by psychiatric symptoms.  

On mental status examination, the Veteran was vague and tended to talk slowly.  He was cooperative, attentive and maintained appropriate eye contact.  He was alert and fully oriented.  The examiner noted that nothing was observed that would suggest the existence of delusions, hallucinations or any other symptoms indicating psychosis.  Memory appeared to be grossly intact.  The Veteran demonstrated an adequate fund of general knowledge and speech was spontaneous and relevant.  His thinking appeared somewhat slowed.  Affect was described as euthymic and normal in range.   

Following the mental status examination and assessments, the examiner reported that the Veteran exhibited subclinical symptoms of PTSD and, therefore, the diagnosis of PTSD was given by history only.  The examiner stated that the symptoms the Veteran reported, which included nightmares, vigilance, being territorial, and depression, did not appear to be substantially disabling.  The diagnosis was PTSD by history and the examiner assigned a GAF score of 65, current and highest in past year.  

In light of the foregoing, the Board finds that the evidence does not support a rating in excess of 30 percent for PTSD.  Based on the evidence of record, the severity of the overall disability of the Veteran's PTSD does not approximate a rating higher than 30 percent.  The Veteran did not show symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the Veteran had a good relationship with his father, an improving relationship with this sister, and participated in social activities.  He reported to the VA examiner that he had recently retired from his job, but had not missed any work because of psychiatric reasons nor had he retired because of any psychiatric problems.  The VA examiner stated that he exhibited subclinical symptoms that did not appear to be substantially disabling.  Although the Veteran was assigned a GAF score of 50 (indicative of serious symptoms or impairment) during VA treatment in December 2006, the Veteran was diagnosed as having PTSD by history and he did not demonstrate serious symptoms associated with his PTSD at that time that would warrant a 50 percent rating.  He was later assigned a GAF score of 65 during the VA examination indicating mild symptoms, which was supported by the mental status examination results.  The effect of the Veteran's symptoms do not more closely approximate the level of reduced reliability and productivity or difficulty in establishing and maintaining effective relationships, as described in the 50 percent rating.  

Therefore, the Veteran's overall disability picture during the appellate period does not support a higher rating.  The preponderance of the evidence is against a rating higher than 30 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9440.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was provided in a January 2007 letter.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examination, and obtained a medical opinion as to the severity of the disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected PTSD is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


